United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION
HEALTHCARE SYSTEM, Miami, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1762
Issued: March 13, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 26, 2011 appellant, through her attorney, filed a timely appeal from a June 20,
2011 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
occupational disease in the performance of duty.
FACTUAL HISTORY
This case has previously been before the Board. On May 10, 2011 the Board set aside
OWCP’s June 9, 2010 decision denying appellant’s request for reconsideration on the grounds
1

5 U.S.C. § 8101 et seq.

that relevant and pertinent new evidence was submitted, which warranted further merit review.
The Board directed OWCP to conduct a merit review and issue an appropriate decision.2 The
facts of the case as set forth in the Board’s prior decision are hereby incorporated by reference.
Facts germane to the present appeal are set forth.
On September 30, 2008 appellant, then a 56-year-old nurse, filed a recurrence of
disability claim for severe low back pain on July 31, 2008 which OWCP developed as a new
occupational disease claim. In an August 4, 2008 note, Dr. Luis R. Pagan, a Board-certified
neurosurgeon, related that appellant had “a recent exacerbation of back pain that started a week
ago.” Dr. Pagan noted that neurological examination findings were normal. In an August 6,
2008 attending physician’s report, Dr. Pagan diagnosed disc dislocation and listed April 26, 2006
as the date of injury. He advised that she be placed on light duty in an August 11, 2008 work
capacity evaluation.
By decision dated February 3, 2009, OWCP denied appellant’s claim, finding the medical
evidence insufficient to demonstrate that a back condition resulted from the described
employment factors.
Appellant requested reconsideration and submitted a January 25, 2010 report from
Dr. Pagan who stated that he initially saw appellant on July 24, 2006. She complained of back,
left hip and left leg pain commencing April 26, 2006 while lifting a patient at work. She denied
any preexisting back and leg pain before this incident. A magnetic resonance imaging (MRI)
scan at the time revealed L4-5 facet hypertrophy and L5-S1 left disc herniation. Appellant
continued to present back discomfort and recently underwent left knee arthroscopy. Dr. Pagan
concluded:
“The patient denies prior history of back pain and leg pain before her April 26,
2006 injury. I therefore conclude that there is causal relationship between her
work injury and her symptomatology and need for treatment. This opinion is
within reasonable medical certainty and/or probability. As a consequence of her
injury, she is left with a permanent disability, for which she may only work in a
light[-]duty capacity. These opinions are only for her lumbar spine.”
By decision dated June 9, 2010, OWCP denied appellant’s request on the grounds that it
did not receive new and relevant evidence warranting a merit review. Following the Board’s
May 10, 2011 decision remanding the case, appellant did not submit any additional medical
evidence.
By decision dated June 20, 2011, OWCP denied modification of the February 3, 2009
merit decision finding that there was insufficient medical evidence relating appellant’s condition
to employment factors.

2

Docket No. 10-1844 (issued May 10, 2011).

2

LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period, that an injury was sustained in the performance of duty as alleged and that any
disabilities and/or specific conditions for which compensation is claimed are causally related to
the employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.4
Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established.5 To establish fact of injury in an
occupational disease claim, an employee must submit: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.6
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is evidence which includes a physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.7
ANALYSIS
While the case record supports that appellant inserted intravenous catheters, took vital
signs, managed patient charts and pushed wheelchairs in July 2008, the Board finds that
appellant did not establish her occupational disease claim because the medical evidence did not
sufficiently demonstrate that these accepted employment factors aggravated a preexisting back
condition.
In an August 4, 2008 note, Dr. Pagan related that appellant exacerbated her back pain
approximately a week earlier. He later specified that she originally injured her back on

3

Elaine Pendleton, 40 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

See S.P., 59 ECAB 184, 188 (2007).

6

See R.R., Docket No. 08-2010 (issued April 3, 2009); Roy L. Humphrey, 57 ECAB 238, 241 (2005).

7

I.J., 59 ECAB 408 (2008); supra note 4.

3

August 26, 20068 and diagnosed disc dislocation in an August 6, 2008 attending physician’s
report. In a January 25, 2010 report indicating that appellant sustained L4-5 facet hypertrophy
and L5-S1 left disc herniation, Dr. Pagan concluded that the April 26, 2006 employment incident
was causally related to her disabling condition. He stated that he concluded that there was a
causal relationship between appellant’s work injury and her symptoms because appellant denied
a prior history of back and leg pain before the April 26, 2006 injury. This opinion, however,
offered limited probative value on the issue of causal relationship in the present case because it
did not address whether the accepted July 2008 employment factors aggravated appellant’s
injury.9 Moreover, Dr. Pagan did not fortify his opinion with medical rationale.10 Dr. Pagan did
not explain the reasons why appellant’s work factors beginning around July 2008 caused or
aggravated a diagnosed condition. In the absence of rationalized medical opinion evidence,
appellant did not meet her burden of proof.
Appellant’s counsel argues on appeal that the June 20, 2011 decision was contrary to fact
and law. As noted, the medical evidence did not sufficiently establish that appellant’s
employment activities in July 2008 aggravated her back condition.
Appellant may submit new evidence or argument as part of a formal written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that she sustained an occupational disease
in the performance of duty.

8

Appellant filed a prior claim with regard to this injury, which was accepted. OWCP File No. xxxxxx201. This
claim is not presently before the Board.
9

John W. Montoya, 54 ECAB 306, 309 (2003); R.P., Docket No. 10-1948 (issued June 3, 2011).

10

George Randolph Taylor, 6 ECAB 986, 988 (1954).

4

ORDER
IT IS HEREBY ORDERED THAT the June 20, 2011 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: March 13, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

